Cutting, J.
The eleventh section of the defendants’ charter provides, that “ said railroad corporation shall erect and maintain substantial, legal and sufficient fences on each side of the land taken by them for their railroad, where the same passes through enclosed and improved lands.”
We refer to the decision of this court in Norris v. Androscoggin Railroad Company, 39 Maine R., 273, as decisive of the plaintiff’s right to recover, unless the defendants’ liability had been transferred to, and assumed by another corporation, before the cause of action had accrued. And in defence it is so contended, and to show that such was the fact, “ the lease to trustees for the Grand Trunk Railway Company,” of August 5th, 1853, and the “ assignment to the Company ” of February 9th, 1855, have been introduced. And, indeed, those instruments seem to have transferred, as contended, to the Grand Trunk Railway Company, upon certain terms, conditions, restrictions and limitations, the exclusive use and possession of the defendants’ road and everything appertain*367ing thereto, for and during the term of nine hundred and ninety-nine years; and the case finds that at the time the plaintiff sustained his injury the road was so possessed and occupied.
But the defendants are a corporation subject to the laws of this state, and within the jurisdiction of her legal tribunals. Its responsibilities both as a corporation, and its stockholders, are well defined by the provisions of its charter, and the public laws of the state, by which provision is made for recovery of claims, and for redress of private wrongs; first by resort to, and a judgment and execution against the corporation, and subsequently, in a certain event, against the stockholders themselves.
Now, under such circumstances the defendants could not expect to relieve themselves of their numerous liabilities, as bailers or common carriers of merchandise, from the use of extraordinary care in the safety of passengers, and care and caution in preventing their engines from communicating fire to the forest, and to the habitations of residents along the line, and the destruction of life in various ways, by merely transferring such responsibilities to a foreign corporation, who are beyond the process of the courts of the state and of the union, unless perchance, it might be the possessor and owner of property within the jurisdiction.
The stockholders of the defendant company could never have conceived such an idea. If so, it was not for a moment entertained by the legislature, who, on application, permitted the transfer, but not without due regard to the responsibilities of the defendants and the rights and remedies of the citizen, for they declare that “ nothing contained in this act or in any lease or contract that may be entered into under the authority of the same, shall exonerate the said company or the stockholders thereof, from any duties or liabilities imposed upon them by the charter of said company or by the general laws of the state.
According to the case of Norris v. the Androscoggin Railroad Company, before cited, the defendants had assumed the *368duty of fencing the road, and were liable for the consequences of any future neglect. And they must have so understood it. They plainly refer to, anticipate and provide for such contingencies in their lease, under the seventh class of covenants and obligations.

Exceptions overruled, and judgment on the verdict.